   Case: 1:18-cv-04853 Document #: 123 Filed: 04/03/20 Page 1 of 2 PageID #:4922



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


     CITY OF EVANSTON and THE
     UNITED STATES CONFERENCE
     OF MAYORS,
                                                     Civil Action No. 1:18-cv-4853
             Plaintiffs,
                                                     Hon. Harry D. Leinenweber
                       v.

     WILLIAM P. BARR,
     Attorney General of the United States,

             Defendant.



     DEFENDANT’S MOTION FOR LEAVE TO RESPOND TO UNITED STATES
     CONFERENCE OF MAYORS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant William P. Barr, in his official capacity as Attorney General of the United States,

respectfully moves the Court for an order granting leave to file a Response to Plaintiff United States

Conference of Mayors’ (USCM) Notice of Supplemental Authority. USCM Notice, ECF No. 119. In

support, Defendant states as follows:

       1.      On February 28, 2020 the parties completed briefing on USCM’s Motion for Attorney

Fees pursuant to the Equal Access to Justice Act. See ECF Nos. 100, 109, 111.

       2.      On March 2, 2020, Defendant filed a Notice of Supplemental Authority regarding the

Second Circuit’s recent decision in New York v. U.S. Department of Justice, 951 F.3d 84 (2d Cir. 2020).

ECF No. 112. USCM responded on March 10, 2020. ECF No. 113-1.

       3.      On March 26, 2020, USCM filed a Notice of Supplemental Authority, raising new

arguments in support of its Motion for Attorney Fees based on the First Circuit’s recent decision in

City of Providence v. Barr, No. 19-1802, 2020 WL 1429579 (1st Cir. Mar. 24, 2020).



                                               —1—
   Case: 1:18-cv-04853 Document #: 123 Filed: 04/03/20 Page 2 of 2 PageID #:4923



        4.      To address USCM’s new arguments and supplemental authority, Defendant

respectfully seeks leave to file a brief response.

        For the reasons stated, Defendant respectfully moves the Court for an order granting leave to

file a Response to USCM’s Notice of Supplemental Authority attached to this motion as Exhibit A.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     BRIGHAM J. BOWEN
                                                     Assistant Branch Director

                                                     /s/ Charles E.T. Roberts
                                                     Charles E.T. Roberts (PA Bar No. 326539)
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, DC 20530
                                                     Phone: (202) 305-8628
                                                     Fax: (202) 616-8470
                                                     E-Mail: charles.e.roberts@usdoj.gov

                                                     Counsel for Defendant




                                                 —2—
